NIX, Presiding Judge:
This is an original proceedings filed by the petitioner, Norman Doyle McRae, for a writ of habeas corpus, alleging that he was without counsel when he entered his plea of guilty in case No. 3728 in the District Court of Stephens County for Burglary Second Degree; for which he received a sentence of five years in the penitentiary.
Petitioner did not attach any documents, or affidavits to support these allegations, however, the State has furnished us with the records in the above case in their response. It appears from the record that the petitioner appeared before the trial court and was informed he was entitled to an attorney and that if he was unable to employ an attorney the court would provide one for him. Petitioner replied that he did not need an attorney and did not want one. He further waived the time for sentencing. This Court has repeatedly held:
“Where the record affirmatively shows that an accused knew and understood his right to counsel and competently and in*852telligently waived this right and entered a plea .of guilty, with full knowledge of the consequences of such plea, the requirements of the Fourteenth Amendment of the Constitution of the United States making obligatory the provisions of the Sixth Amendment of the Constitution of the United States upon the states, have been fully complied with, and application for habeas corpus will he denied.”
The writ is, accordingly, denied.
BUSSEY and BRETT, JJ., concur.